POFF, J.,
concurring.
I fully agree with the result reached by the majority, but I find it difficult to distinguish the decisions in Sayre v. Shields, 209 Va. 409, 164 S.E.2d 665 (1968), and Branson v. Wise, 206 Va. 139, 142 S.E.2d 582 (1965).
In those cases, the Court held, as a matter of law, that the plaintiff was guilty of contributory negligence. Since a plaintiffs negligence bars recovery only when his negligence proximately contributed to his injury, each holding was underpinned by two findings, viz., (1) that the plaintiff was guilty of negligence in failing to maintain a reasonable lookout to determine whether the defendant might fail to yield the right of way, and (2) that such failure was a proximate cause of the collision. Necessarily subsumed in the second finding was the conclusion that the plaintiff should have seen the defendant and anticipated his negligence in time to take effective preventive action. Assuming the evidence in those cases justified a finding that the plaintiff was guilty of negligence as a matter of law, I believe proximate cause was a jury question; reasonable men could have disagreed whether the evidence showed that the plaintiff should have seen the defendant and recognized the possibility of peril in time to take effective preventive action.
In my view, the same is true here. Even if plaintiff Butler should have seen defendant Yates as he entered the crossover and should have realized at that time that Yates might violate the rules of the road by continuing into the westbound lanes across his path, reasonable men could differ whether Butler, confronted by the crisis created by the defendant’s primary negligence, could have taken any action which would have avoided the collision. This was a question of fact, inherent in determination of the issue *556of proximate cause, and the trial court erred in not submitting it to the jury.
I would base our decision to reverse and remand upon that error alone. And, to the extent our decisions in Sayre and Branson rested upon a finding of proximate cause as a matter of law, I would overrule those decisions.